DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07th, 2022 has been entered.
By this amendment, claim 1 has been amended.  Claim 13 previously been cancelled.  Accordingly, claims 1-12 and 14-20 are pending in the present application in which claims 1, 7, and 11 are in independent form.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 12-15, “wherein a plane along a top surface of the mold compound layer a plane along the surface of the die attach film are non-coplanar and the mold compound layer includes a cavity between the plane along the top surface the plane along the surface of the die attach film” should be rephrased as --wherein a plane along a top surface of the mold compound layer, a plane along the surface of the die attach film are non-coplanar, and the mold compound layer includes a cavity between the plane along the top surface of the mold compound layer and the plane along the surface of the die attach film-- in order to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the metal layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the metal layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the metal layer surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Note that, currently amended independent claim 1 removed the term “a metal layer” from line 8, thus rendered claims 4-6 indefinite.  Clarification is respectfully requested.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. 2018/0358288), of record.
In re claim 1, Lee discloses a semiconductor package, comprising a substrate  including a conductive layer (see paragraphs [0063]-[0066] and fig. 7, note that RDL includes the conductive layer); a conductive pillar 102 coupled to the conductive layer (see paragraphs [0063]-[0066] and fig. 7); a semiconductor die 110 having first (lower) and second (upper) opposing surfaces, the first surface coupled to the conductive pillar 102 (see paragraphs [0063]-[0066] and fig. 7); a die attach film DAF abutting the second surface of the semiconductor die 110, a surface of the die attach film DAF exposed form the semiconductor package (see paragraphs [0063]-[0066] and fig. 7, note that, an upper surface of the DAF is exposed before a heat dissipation pad 112 is provided thereon); and a mold compound layer 130 physically contacting the die attach film DAF and the substrate, wherein a plane along a top surface of the mold compound layer 130 a plane along the surface of the die attach film DAF are non-coplanar (note that, the top surface of the DAF is below the top surface of the mold compound layer 130 and thus non-coplanar) and the mold compound layer 130 includes a cavity between the plane along the top surface (of the mold compound layer 130) the plane along the surface of the die attach film DAF (see paragraph [0063] and marked-up version of fig. 7 below, note that, a cavity existed above the DAF, before a heat dissipation pad 112 may be further provided on the top surface of the DAF).

    PNG
    media_image1.png
    418
    853
    media_image1.png
    Greyscale

In re claim 6, as applied to claim 1 above, Lee discloses wherein the mold compound layer includes a mold compound layer 130 surface facing away from the substrate, the mold compound layer surface approximately co-planar with the metal layer surface (see paragraph [0048] and fig. 7).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Pub. 2020/0185330), newly cited.
In re claim 7, Yu discloses a semiconductor package, comprising: a substrate  148 including a conductive layer 147 (see paragraph [0058] and fig. 16); a conductive pillar 131 coupled to the conductive layer 147 (see paragraph [0039] and fig. 16); a semiconductor die 100 having first (lower surface) and second (upper surface) opposing surfaces (see paragraph [0060] and fig. 16), the first surface coupled to the conductive pillar 131; a die attach film 146 abutting the second surface of the semiconductor die 100 and having a die attach film surface facing away from the semiconductor die 100 (see paragraph [0055] and fig. 16); and a mold compound layer 143 covering the substrate 148 and including a mold compound layer surface (upper surface) facing away from the substrate 148, the mold compound layer 143 surface approximately co-planar with the die attach film surface 146 and physically contacting the die attach film 146 (see paragraph [0056] and fig. 16).

    PNG
    media_image2.png
    488
    810
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2018/0358288) in view of JP-2005008774-A, English translation included, both of record.
In re claim 2, as applied to claim 1 above, Lee is silent to wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent.
However, JP-2005008774-A discloses in a same field of endeavor, a semiconductor package including, inter-alia, wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent (see page 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to be motivated to incorporate the teaching of JP-2005008774-A into the semiconductor package of Lee to order to enable wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent in the semiconductor package of Lee to be realized because in doing so a die attach film (DAF) that is excellent in heat resistance and adhesiveness can be obtain (see Abstract of JP-2005008774-A).  Additionally, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ratio of resin to the diamine curing agent in achieving an optimum value of result effective variables involve only ordinary skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2018/0358288) in view of Loh et al. (U.S. Pub. 2014/0008777), both of record.
In re claims 4-5, as applied to claim 1 above, Lee is silent to wherein the metal layer includes a copper layer and a plating layer. 
However, Loh discloses in a same field of endeavor, a semiconductor package, including, inter-alia, wherein the metal layer includes a copper layer and a plating layer (NiPdAu) (see paragraph [0035]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Loh into the semiconductor package of Lee in order to enable wherein the metal layer includes a copper layer and a plating layer in the semiconductor package of Lee to be formed because in doing so would improve the reliability and performance of the semiconductor package.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2020/0185330), newly cited, in view of Mohammad et al. (U.S. Pub. 2010/0148326), of record.
In re claims 8 and 9, as applied to claim 7 above, Yu is silent to wherein the die attach film has a thermal conductivity of at least 3 watts per meter-Kelvin and wherein a thickness of the die attach film ranges between 5 microns and 100 microns.
However, Mohammad discloses in a same field of endeavor, a semiconductor package including, inter-alia, wherein the die attach film 160 has a thermal conductivity of at least 3 watts per meter-Kelvin (60 W/mK) and wherein a thickness of the die attach film ranges between 5 microns and 100 microns (5 microns) (see paragraph [0010]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Mohammad into the semiconductor package of Yu in order to enable wherein the die attach film has a thermal conductivity of at least 3 watts per meter-Kelvin and wherein a thickness of the die attach film ranges between 5 microns and 100 microns in Yu to be realized because in doing so would improve the thermal performance of the semiconductor package.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2020/0185330), newly cited, in view of JP-2005008774-A, English translation included, of record.
In re claim 10, as applied to claim 7 above, Yu is silent to wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent.
However, JP-2005008774-A discloses in a same field of endeavor, a semiconductor package including, inter-alia, wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent (see page 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to be motivated to incorporate the teaching of JP-2005008774-A into the semiconductor package of Yu to order to enable wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent in the semiconductor package of Yu to be realized because in doing so a die attach film (DAF) that is excellent in heat resistance and adhesiveness can be obtain (see Abstract of JP-2005008774-A).  Additionally, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ratio of resin to the diamine curing agent in achieving an optimum value of result effective variables involve only ordinary skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 and 14-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
	it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 11 as a whole taken alone or in combination, in particular, prior art of record does not teach “a polymerized and cured thermally conductive paste abutting the second surface of the semiconductor die and having a surface facing away from the semiconductor die, wherein a roughness of the surface of the thermally conductive paste is based on a pressure with which the thermally conductive paste is applied to the second surface of the semiconductor die, wherein the thermally conductive paste has a thickness ranging from 25 to 200 microns", as recited in independent claim 11.
Claims 12 and 14-20 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive.  Particularly, Applicant argues that Lee does not teach or suggest wherein a plane along a top surface of the mold compound layer a plane along the surface of the die attach film are non-coplanar and the mold compound layer includes a cavity between the plane along the top surface the plane along the surface of the die attach film.  However, it is respectfully submitted that Applicant’s argument is not persuasive because Lee discloses a semiconductor package including inter-alia, wherein the die attach film DAF abutting the second surface of the semiconductor die 110, a surface of the die attach film DAF exposed form the semiconductor package (see paragraphs [0063]-[0066] and fig. 7, note that, an upper surface of the DAF is exposed before a heat dissipation pad 112 is provided thereon); and a mold compound layer 130 physically contacting the die attach film DAF and the substrate, wherein a plane along a top surface of the mold compound layer 130 a plane along the surface of the die attach film DAF are non-coplanar (note that, the top surface of the DAF is below the top surface of the mold compound layer 130 and thus non-coplanar) and the mold compound layer 130 includes a cavity between the plane along the top surface (of the mold compound layer 13) the plane along the surface of the die attach film DAF (see paragraph [0063] and marked-up version of fig. 7 below), note that, a cavity existed above the DAF, before a heat dissipation pad 112 may be further provided on the top surface of the DAF).

    PNG
    media_image1.png
    418
    853
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, on page 6, line 21 to page 7, line 8, with respect to claim 11 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejection of claim 11 over Drab et al. in view of CN-111944224-A and Gelorme et al. has been withdrawn. 
For this reason, it is respectfully submitted that the rejection is proper.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang et al.			U.S. Pub. 2015/0235915	Aug. 20, 2015.
Higashitani			U.S. Patent 6,946,205	Sep. 20, 2005.
Saeidi et al.			U.S. Patent 9,041,192 	May 26, 2015.
Wu et al.			U.S. Pub. 2016/0056087	Feb. 25, 2016.
Interrante et al.		U.S. Patent 10,541,156	Jan. 21, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892